PRICE, Judge,
dissenting:
I must dissent for in giving this matter de novo review, as we must, I repeatedly reach the conclusion that the acts complained of, even if accepted as wholly factual, do not rise to the level of indignities under the law of this Commonwealth.
*213Further, I do not believe appellee has met his burden of proof. It is certainly true that a divorce may be granted upon the uncorroborated testimony of the appellee unless that testimony is not only contradicted but also shaken by the appellant. D‘Alessandro v. D'Alessandro, 187 Pa.Super. 194, 144 A.2d 445 (1959). This does not lessen the burden to be carried by appellee to make out by clear and satisfactory evidence a case upon which the court may confidently rest a decree. Regan v. Regan, 227 Pa.Super. 552, 322 A.2d 711 (1974); Reddick v. Reddick, 194 Pa.Super. 257, 166 A.2d 553 (1961). Appellee was required to prove his case by clear and satisfactory evidence which must be a preponderance in his favor. This I believe he has failed to do.
The course of conduct amounting to such indignities as would justify a divorce is incapable of specific or exact definition and each case must necessarily depend on its own facts. Again, accepting appellee’s testimony as wholly factual, appellee has to my view, failed under those facts to establish a manifestation of a settled indifference and lack of love and affection which by its continuity rendered appellee’s condition intolerable and life burdensome.
Further, after 23 years of married life, some of which were consumed by appellee’s admitted severe problem with alcohol which in turn produced absolutely outrageous conduct on the part of appellee, I would be most reluctant on this record to join a conclusion that appellee was the innocent and injured spouse within the contemplation of the statute.
For each of these reasons, I would reverse the granting of the decree and dismiss the complaint in divorce.
CERCONE, J., joins in this opinion.